PROVOSTY, J.
Defendant filed in the United States land office at Baton Rouge an application to enter under the homestead laws a quarter section of land forming part of a larger tract to which plaintiff derived title through mesne conveyances from the state of Louisiana. The state selected the land in 1857 under the swamp land grants of 1849 and 1850; but, so far as appears, the selection has never been acted on by the Land Department. Defendant’s application to enter was approved; and a receipt was issued to him by the receiver of public moneys for the fees, etc., required by law to be paid in such cases. The plaintiff and the state filed a contest of the homestead entry, and pending this contest the defendant went upon the quarter section in question, which was woodland, and began building a house. Whereupon the plaintiff filed the present suit, which is an injunction to prevent the defendant from interfering with plaintiff’s possession. It is admitted that the plaintiff and its predecessors in title have for many years been in the actual possession of this property. The question-involved in the contest before the Land Department is as to whether this land was swamp in 1857 at the time of the selection by the state. That question must be decided by the Land Department; courts of this state have nothing to do with it. But pending the controversy before the Land Department the plaintiffs are entitled to have their possession protected, and for that purpose the state court has jurisdiction. Gauthier v. Morrison, 232 U. S. 461, 34 Sup. Ct. 384, 58 L. Ed. 685.
The judgment appealed from is set aside, and the injunction herein is reinstated and maintained to remain in force until the rendition of judgment by the Land Department should title be awarded to defendant; otherwise, perpetually — at the cost of defendant.